Exhibit 10.1

 

HKN, INC.

EXECUTIVE RETENTION AGREEMENT

 

THIS EXECUTIVE RETENTION AGREEMENT (the “Agreement”) is made and entered into
effective as of the 1st day of July, 2008 by and between HKN, INC., a Delaware
corporation, whose principal office is 180 State Street, Suite 200, Southlake,
Texas 76092 (“the Company”) and                          an individual employee
of the Company, whose home address is
                                                                        , (the
“Employee”).

 

DECLARATIONS

 

WHEREAS, the Employee is, as of the Date hereof, in the employ of the Company
and is an executive officer of the Company on whom the Company relies and whom
the Company desires to retain in its employment; and

 

WHEREAS, the Company desires to provide Employee with assurances and
inducements, conditioned as set forth herein both to allow him [her] to maintain
a focus on making decisions and undertaking actions that are in the best overall
interests of the Company and to alleviate job security concerns; and

 

WHEREAS, the Company has determined and that a proper inducement for the
Employee to remain in the employ of the Company is to provide certain retention
payments; and

 

WHEREAS, as further inducement for the Employee to remain in the employ of the
Company, the Company has determined to provide additional severance
consideration that would be paid by the Company to Employee should the Company
terminate Employee’s employment during the term of this Agreement.

 

NOW THEREFORE, in consideration of the Employee’s acceptance of and continued
employment with the Company, both parties hereto, the Company and the Employee,
agree as follows:

 

AGREEMENT

 

1.             Retention Payments:

 

a.             From the Effective Date and through the Term of this Agreement,
the Company shall pay to the Employee quarterly payments of 
                       each at the end of each of the Company’s fiscal quarters,
with the first payment due and payable to the Employee on September 30, 2008.

 

b.             To receive the Retention Payment, Employee must have remained in
the employ of the Company as of the date of the respective payment date.

 

--------------------------------------------------------------------------------



 


2.             ADDITIONAL SEVERANCE UPON INVOLUNTARY TERMINATION:


 


A.             IN THE EVENT THAT THE COMPANY INVOLUNTARILY TERMINATES OR
OTHERWISE DETERMINES TO SEVER THE EMPLOYMENT RELATIONSHIP WITH THE EMPLOYEE
DURING THE TERM OF THIS AGREEMENT, THEN THE COMPANY WILL PAY TO EMPLOYEE A SUM
OF MONEY, IN ADDITION TO ANY AND ALL SEVERANCE PAY AND RELATED COMPENSATION SUCH
EMPLOYEE IS ENTITLED TO RECEIVE UNDER THE POLICIES IN EFFECT BY THE COMPANY ON
THE DATE OF THIS AGREEMENT, THE ADDITIONAL AMOUNT OF                           
(HEREINAFTER REFERRED TO AS THE “ADDITIONAL SEVERANCE”).


 


B.             THE PAYMENT OF THIS ADDITIONAL SEVERANCE WILL BECOME DUE TO THE
EMPLOYEE FROM THE COMPANY UPON ANY EVENT OF INVOLUNTARILY TERMINATION DURING THE
TERM, WHETHER IT BE WITH OR WITHOUT CAUSE, OR AN EVENT OF INDIVIDUAL INVOLUNTARY
TERMINATION OR IN CONNECTION WITH A LAYOFF, OFFICE CLOSING OR FORCED
REDUCTION.   NOTWITHSTANDING THE PRECEDING SENTENCE, ANY INVOLUNTARY TERMINATION
RESULTING FROM THE EMPLOYEE’S WILFUL MISCONDUCT, FRAUD OR CRIMINAL CONDUCT SHALL
RELIEVE THE COMPANY FROM ANY AND ALL SEVERANCE PAYMENT OBLIGATIONS TO THE
EMPLOYEE INCLUDING, WITHOUT LIMITATION, THE ADDITIONAL SEVERANCE DESCRIBED
HEREIN.


 


3.             VOLUNTARY TERMINATION:


 


IN THE EVENT THAT EMPLOYEE ELECTS FOR ANY REASON TO VOLUNTARILY TERMINATE
HIS/HER EMPLOYMENT WITH THE COMPANY DURING THE TERM, THEN IN SUCH EVENT EMPLOYEE
WILL NOT BE ENTITLED TO RECEIVE THE ADDITIONAL SEVERANCE AND WILL BE ONLY
ENTITLED TO RECEIVE SUCH SEVERANCE AND COMPENSATION BENEFITS, IF ANY, EMPLOYEE
MAY BE ENTITLED TO RECEIVE PURSUANT TO THE POLICIES OF THE COMPANY IN EFFECT AS
OF THAT DATE OF VOLUNTARILY TERMINATION.   FURTHER EMPLOYEE’S RIGHTS TO ANY
FURTHER RETENTION PAYMENTS SHALL TERMINATE WITHOUT FURTHER ACTION OR NOTICE FROM
THE COMPANY.


 

4.          No Guaranty of Employment:

 

This Agreement shall not constitute nor be construed nor interpreted as any
guarantee nor contract for continued employment of Employee with the Company,
any subsidiary or any successor company.

 


5.          TERM OF AGREEMENT:


 

Unless otherwise agreed to in writing by the parties hereto, this Agreement
shall be in effect    from the date first set forth above and continuing for
18-months thereafter terminating on December 31, 2009 without further action of
the parties.  At the expiration of the Term this Agreement may be extended,
modified or renegotiated only upon the mutual written agreement of both parties.

 

--------------------------------------------------------------------------------


 

6.             Parties:

 

This Agreement shall be binding on the parties hereto and shall further be
binding upon the successors, assigns, parent corporations or subsidiary
corporations of the Company, and shall further inure to the benefit of the heirs
of Employee.  Specifically, this Agreement shall survive and be binding upon any
successor entity that is the survivor, successor, reorganized, affiliated or
purchaser organization resulting from a combination, restructuring, merger, sale
or other reorganization of the Company.

 


7.             GOVERNING LAW:


 


THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF.


 

8.       Entire Agreement:

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof.

 

9.       Representations Contrary to this Agreement:

 

No employee, officer, or director of the Company has the authority to alter,
vary, or modify the terms of this Agreement except by means of an authorized
written amendment to this Agreement.  No verbal or written representations
contrary to the terms of this Agreement and its written amendments shall be
binding upon this Agreement or the Company, nor may any such representation be
relied upon by Employee.

 

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

HKN, INC. (the Company)

 

 

By:

 

 

Name:

Mikel D. Faulkner

Its:

President and Chief Executive Officer

 

 

(the Employee)

 

 

 

 

 

--------------------------------------------------------------------------------